EXHIBIT 4.9 MASTER SERVICES AGREEMENT THIS AGREEMENT, made and entered into effective this, 29 day of March, 2006, by and between SULPHCO, INC., a Nevada corporation having an office and place of business at 850 Spice Islands Drive, Sparks, NV 89431, hereinafter referred to as "OWNER", and MUSTANG INTERNATIONAL, L.P., a Texas limited partnership having principal offices at 16001 Park Ten Place, Houston, Texas 77084, hereinafter referred to as "CONTRACTOR". WITNESSETH THAT: WHEREAS, OWNER desires to have CONTRACTOR provide program management, engineering, procurement, construction management and other services, hereinafter referred to as the "Work" in connection with the installation of new facilities or the modification of existing facilities, and WHEREAS, CONTRACTOR has the resources, technically competent personnel and the desire to undertake the Work, and WHEREAS, the parties hereto desire that the Work be performed on the basis of the reimbursable terms provided herein, NOW THEREFORE, OWNER and CONTRACTOR, for and in consideration of the mutual covenants and agreements herein contained, agree as follows; ARTICLE 1. DEFINITION OF THE WORK 1.1 The Work to be provided by CONTRACTOR under this Agreement shall consist of services such as program management, engineering, procurement, construction management and other services to the extent mutually agreed upon by OWNER and CONTRACTOR. Procurement services, if any, shall be by CONTRACTOR as agent, acting for and on behalf of OWNER; construction management services, if any, shall consist of overall technical management of construction, and shall also be performed as agent of OWNER. 1.2 For each separate assignment to be included under the provisions of this Agreement, a definition of the scope of Work and fee structure involved, hereinafter referred to as a "Work Release" shall be determined to the mutual satisfaction of both parties.
